DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 12-18 of U.S. Patent No. US 10,889,440 (“US ‘440”).  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to methods for transferring items from a tray (see Claim 1 of the present application and Claim 12 of US ‘440), both methods including the following common steps:
securing a tray containing multiple items within a tray content transfer system;
securing the items relative to the tray;
rotating the tray about a rotation axis from an upright orientation to a rotated orientation;
while the tray is in the rotated orientation:
move the items out of the tray, and
move the items to an item receiving location/position adjacent a second tray, this movement being parallel  to the rotation axis; 
rotating the tray back to the upright orientation; and
release the items to the item receiving location/second tray.

The following dependent claims of the present application also correspond to several of the dependent claims of US ‘440:
17/805,665
(the present application)
US 10,889,440
US ‘440
Claim 2
Claim 13
Claim 3
Claim 14
Claim 4
Claim 15
Claim 5
Claim 16
Claim 6
Claim 17
Claim 7
Claim 18
Claim 8
Claim 12
Claim 9
Claim 12

 


5.	Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1, 2, 5, and 6 of U.S. Patent No. US 10,889,440 (“US ‘440”) and Claims 1 and 2 of U.S. Patent No. US 11,352,227 (“US ‘227”).  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to methods for transferring items from a tray (see Claim 10 of the present application) and a “predetermined sequence” for operating a tray content transfer system ( see Claims 1-4 of US ‘440 and claims 1-3 of US ‘227), both the method and predetermined sequences including the following common steps:
securing/retaining a tray containing items in a tray content transfer system/system for transferring items;
while the tray is in an upright position, moving a paddle assembly/item engaging assembly into the tray to engage the items;
rotate the paddle assembly/item engaging assembly and tray to a rotated orientation; and
move the paddle assembly/item engaging assembly away from/out of the tray.
 
The following dependent claims of the present application also correspond to several of the dependent claims of US ‘440:

17/805,665
(the present application)
US 10,889,440
US ‘440
US 11,352,227
US ‘227
Claim 10 (end pushers)
Claims 8 and 9
Claims 4 and 5
Claim 11
Claim 5
Claim 6
Claim 12
Claim 5
Claim 6
Claim 13 
Claim 6

Claim 20
Claim 3
Claim 3



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest prior art is Enenkel, US 8,172, 498, which teaches methods for transferring items from a tray that includes receiving a tray containing items within a system, engaging/securing the items with a paddle assembly, rotating the tray and paddle assembly from an upright position to a rotated position, and moving the items out of the tray using the paddle assembly.  However, with regard to Claim 1 of the present application, Enenkel does not teach that the items are moved in a direction parallel to the rotation direction while the tray is in the rotated orientation, and rotating the tray back to the upright position.  With regard to Claim 10, Enenkel does not teach end pushers that are inserted into openings in the tray to secure the tray and to compress the items. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652